Citation Nr: 0307448	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  01-06 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to an increased evaluation for residuals of left 
median nerve brachial plexopathy, currently evaluated as 20 
percent disabling.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's left median nerve brachial plexopathy is 
manifested by decreased sensation over the palmar aspects of 
three fingers of the left hand and up the left arm, weakness 
of apposition of the left thumb with digits 1, 2, and 3 and 
atrophy of the left thenar eminence and supraspinatus with 
akinesthesia or akathisia, dysesthesia and paresthesia.  

2.  The veteran's left median nerve brachial plexopathy is 
not manifested by complete paralysis of the median nerve with 
symptoms such as the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, inability to make a 
fist, index and middle fingers remain extended; inability to 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for left median 
nerve brachial plexopathy have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124a Diagnostic Code 
8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran underwent surgery for removal of a hemangioma, 
originally believed to be a cyst, on the left hand, near the 
left index finger, and removal of a lipoma on the upper left 
arm in December 1994.  Subsequent to the surgery, the veteran 
experienced initial numbness in parts of his left hand to 
include his left index finger.  Within a month after his 
surgery he developed pain and more severe numbness in the 
left arm that he contended were residuals from the surgery.

The veteran submitted a claim for entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  The veteran's claim 
was initially denied by the RO; however, the Board granted 
the veteran's claim by way of a decision dated in January 
2000.  The RO implemented the Board's decision in February 
2000.  The veteran was assigned a 20 percent disability 
evaluation for what was described then as left hand nerve 
damage, status-post excision of a left palm hemangioma and 
left arm lipoma.  

The veteran submitted his current claim in July 2000.  He 
said that he wanted to be reexamined for his disability as it 
had worsened.  The veteran said that he experienced a problem 
of not being able to hold his left arm still.  He said that 
he would have to constantly shift his left arm position and 
that this made traveling a long distance in a car a pure 
misery.  The veteran submitted a copy of a VA outpatient 
treatment record dated in June 2000.  The record noted that 
the veteran complained of not being able to hold up his left 
shoulder.  The examiner reported that the veteran had a loss 
of control of the left hand and could not make a grip.  The 
examiner reported that the neurologic examination was intact.  
The assessment was left upper extremity (LUE) weakness.

The veteran submitted statements from his sister, daughter, 
and a friend in July 2000.  The statements reported 
observations of the veteran and that he appeared to not be 
able to sit still and required constant positioning of his 
left arm.  

The veteran was afforded a VA neurology examination in August 
2000.  The examiner noted that the veteran complained of 
weakness in his left hand grip, numbness, and 
hypersensitivity of the left arm.  It was noted that the 
veteran was right handed.  The examiner reported that all 
muscle groups exhibited normal strength with the exception of 
the left hand where there was a 25 percent weakness of 
apposition of the left thumb with digits 1, 2, and 3.  Tone 
and coordination were intact.  Reflexes were described as 
symmetric.  Sensory examination revealed decreased sensation 
over the palmar aspects of digits 1, 2, 3, and up the left 
arm in the distribution of the C6-7 segmental dermatomes.  
The diagnosis was left brachial flexopathy.

The veteran requested a copy of the latest VA examination in 
October 2000.  A copy of the examination report was provided 
in December 2000.

The veteran submitted a statement along with duplicate VA 
records as well as a duplicate copy of a medical treatise 
excerpt relating to neurologic injury from axillary block 
anesthesia in December 2000.

The veteran also submitted his notice of disagreement in 
January 2001.  The veteran requested that he be afforded a VA 
examination.  He alleged that his last VA examination was 
inadequate.  He said that the examiner had not been provided 
information regarding his symptoms of involuntary movement of 
the left arm, particularly the statements submitted by the 
veteran attesting to his problem.  The veteran argued that 
38 C.F.R. §§ 4.40, 4.45 were for application in  his case.  
He referred to his treatise evidence and raised the 
possibility that his particular disability could be diagnosed 
as one of several conditions.  The veteran included a copy of 
a computerized tomography (CT) scan of the cervical spine 
dated in November 2000.  He argued that there was nothing in 
the results from the CT scan to show that his left arm nerve 
impairment was caused by a problem with his cervical spine.

Associated with the claims folder is a report from the 
Decision Review Officer (DRO) memorializing a meeting with 
the veteran's then representative from The American Legion in 
January 2001.  The DRO reported that the main issue in 
dispute was the veteran's feeling that VA had not taken into 
consideration the contentions of additional left arm problems 
regarding involuntary movements.  The report also noted that 
the representative was advised that 38 C.F.R. §§ 4.40, 4.45 
were not applicable to rating disabilities involving diseases 
of the peripheral nerves.  Further, the DRO noted that the 
statements from the veteran's sister, daughter, and friend 
may not have been available to the VA examiner in August 
2000.  Finally, the DRO advised the veteran's representative 
that 38 C.F.R. §§ 4.123, 4.124a establish that the maximum 
rating that may be assigned for neuritis, not characterized 
by organic changes, could not be more than moderate.  It was 
agreed that the veteran's claims folder would be forwarded to 
the August 2000 VA examiner for review, to include the 
statements noted.  A new examination would be scheduled if 
the examiner felt it was necessary.

The DRO wrote to the veteran and advised him of the 
conference with his representative and included a copy of the 
notes from that meeting in January 2001.

The veteran's claims folder was reviewed by the August 2000 
VA examiner in March 2001.  The examiner noted that he had 
reviewed the claims folder.  He concluded that the veteran's 
movement disorder was not causative nor did it aggravate his 
brachial plexopathy.  He concluded that another examination 
was required.

The veteran submitted copies of materials he obtained from 
the Internet in January 2001.  The material related to a 
discussion of electromyography (EMG) and nerve conduction 
velocity (NCV) tests in general.  He submitted copies of 
38 C.F.R. §§ 4.40, 4.45 in March 2001.

VA treatment records were associated with the claims folder 
in June 2001.  The records were for the period from October 
2000 to June 2001.  The records contained no information 
regarding complaints or treatment pertinent to the issue on 
appeal.  The veteran was noted to have mild left carpal 
tunnel syndrome in a January 2001 entry.  The entries related 
to treatment for medical problems unrelated to the issue on 
appeal.  Further, the entries noted that the veteran was 
receiving additional treatment for those problems at several 
other facilities.

The RO issued a statement of the case (SOC) in June 2001.  
The SOC again informed the veteran that the maximum 
disability evaluation for a disability involving neuritis of 
the minor arm was for a moderate disability.

The veteran submitted his substantive appeal in June 2001.  
The veteran challenged the opinion of the VA examiner and 
said that he had provided material that documented that he 
had a rare disability.  The veteran said that he had been a 
weightlifter since 1953.  He said that he had lost more than 
half the strength and control of his left hand and arm.  He 
also said that he continued to exercise both arms the best 
that he could and that his left arm looked normal because of 
the exercise.  He said that his left arm was not normal.  He 
repeated his contention that 38 C.F.R. §§ 4.40, 4.45 were for 
consideration in assessing his disability.  The veteran also 
referred to M21-1, Part VI, paragraph 3.09 in arguing that 
the RO was required to consider all issues raised by a 
claimant.

The veteran submitted additional statements in support of his 
claim.  The statements were dated in July 2001, August 2001, 
September 2001, and December 2001.  

The veteran submitted correspondence to the Board that was 
received in February 2002.  The veteran described his 
physical symptoms in regard to his left arm sensitivity of 
the skin in his armpit by saying that it felt like it was a 
"wadded-up lump."  The veteran also requested that his 
claim be advanced on the docket.  The Board denied his motion 
for his case to be advanced on the docket in February 2002.

The Board determined that additional development was required 
in his case in April 2002.  This included notification of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) in August 2002.  The Board notified 
the veteran of the enactment of the VCAA and of VA's duty to 
provide notice and assistance to claimants.  The veteran was 
advised of what actions he could take to assist in the 
development of his claim, specifically to identify sources of 
evidence.  He was further advised that he could submit the 
records on his own or request VA assistance to obtain the 
records.  He was informed that VA treatment records were 
requested from the VA medical center (VAMC) in Detroit, 
Michigan.

The veteran responded to the Board's August 2002 letter in 
September 2002.  He indicated that he had spoken with an 
individual in the Board's development unit about his case.  
The veteran said that VA had all the medical records 
regarding his case.  He said that he sent complete, thorough 
and comprehensive documentation, including the three 
statements from July 2000.  The veteran stated that he could 
not hold his left arm still and said that there was no 
treatment for his symptoms.  He exercised regularly to keep 
his arm as strong as possible and to prevent atrophy, but 
that did nothing to help the loss of control, or prevent the 
shaking, numbness, and tingling.  

VA treatment records were obtained and associated with the 
claims folder.  The records covered a period from June 2000 
to September 2002.  Other than duplicates of records from 
June 2000 and January 2001, the records do not document any 
complaints or treatment related to the issue on appeal.  A 
May 2002 entry noted that the veteran had injured his back 
lifting weights.  There were no symptoms related to the left 
arm noted at the time of that evaluation.

The veteran submitted several pieces of correspondence to the 
Board in October 2002.  He noted that he was to be afforded a 
new VA examination.  He said that there was no person with 
the expertise to evaluate his condition.  The veteran said 
that if he received an "extra" 20 percent that it would 
satisfy his claim.  In a second letter he alleged that he had 
not been assisted in the development of evidence, that he had 
not received notice of the evidence and information needed to 
substantiate his claim, and that he had not been informed of 
what evidence he needed to obtain and what evidence would be 
obtained for him.  The veteran also alleged that he had been 
told, through contact with a Board employee, that he could 
not be told what medical tests were to be performed as part 
of his VA examination.  He said he was also informed that he 
could not be told the identity of the individual at the Board 
who was to decide his claim.  In a third letter he expressed 
his views regarding a perceived threat to discontinue his 
benefits.  He said that he had an additional disability (the 
inability to hold his left arm still) and should be 
compensated for it.  In a fourth letter the veteran 
transmitted an excerpt from a medical dictionary defining the 
term paresthesia.  He said that this information supported 
his claim and explained his condition.  

The Board notes that the veteran also wrote to a VA physician 
at the Detroit VAMC in October 2002.  He stated that his file 
was very complete, comprehensive, and voluminous.  Nothing 
had been "omitted, forgotten, or left out."  He said that 
he had undergone previous examinations.  The problem was not 
with the lack of evidence but with persons not understanding 
the evidence.  He said that his symptoms had gotten 
progressively worse and that he was unable to hold his left 
arm still or put it in a position that was comfortable.  

The veteran was afforded a VA neurology examination in 
October 2002.  The examiner noted the history of the 
veteran's surgery in December 1994 and subsequent problems.  
The veteran related that he developed severe pain throughout 
his left arm one week after the surgery.  The pain persisted 
for three months and then gradually improved.  The veteran 
continued to complain of a severe pain in his left index 
finger with paresthesia and dysesthesia in the left arm and 
shoulder.  The veteran reported some numbness in the medially 
innervated digits of the left hand and some weakness of grip 
strength.  The veteran moved his left arm due to the 
paresthesia and did not have any truly involuntary movements.  
The veteran felt that his symptoms were slowly getting worse 
over time.  The examiner noted that he had reviewed the 
veteran's records.  He noted that prior work-ups included EMG 
and NCV studies.  He noted that an EMG from January 1998 
showed prolonged distal latencies in the left median nerve 
that were felt to be consistent with carpal tunnel syndrome 
(CTS) but could also be due to a more proximal lesion.  
Another study, from January 1999, showed prolonged distal 
latencies as well as evidence of chronic denervation of 
proximal and distal median innervated muscles.  This was 
consistent with injury to the distal medial cord of the 
brachial plexus.  

The examiner reported that there was normal muscle bulk 
except for atrophy in the left thenar eminence and 
supraspinatus.  Tone was described as normal.  Strength was 
reported as 5/5 throughout except for left finger flexors, 
opponens pollicis, and subscapularis.  Pronator drift was not 
present.  Fine finger movements were intact.  The examiner 
said that there was no tremor or other involuntary movement.  
There was intact sensation throughout except in the left 
median and with subjective changes in C2, T1, T2.  Pinprick 
sensibility showed intact sensation throughout except in the 
left median and with subjective changed in C2, T1 and T2.  
Temperature sensibility was said to show intact sensation 
throughout except for left V.  The examiner's assessment was 
brachial neuritis or radiculitis, not otherwise specified 
(NOS).  The examiner added that the veteran's presentation 
was consistent with a left brachial plexopathy that occurred 
very shortly after the left axillary block for his surgery.  
There was no evidence for a true involuntary movement problem 
in the extremity; however, he said that the veteran did 
experience a form of "akisthesia" due to the persistent 
paresthesia and dysesthesia in the left arm and shoulder.  
There was no clear reason why this should progress over time.  
He said that the veteran could be developing a complex 
regional pain syndrome secondary to his left brachial 
plexopathy.

The veteran submitted additional correspondence to the Board 
in December 2002.  He included excerpts from a medical 
dictionary defining the terms brachial plexus, brachial 
plexis anesthesia and paresthesia in particular.  

The Board wrote to the veteran in February 2003 and informed 
him of the additional development in his case.  The veteran 
was given an opportunity to submit additional argument or 
evidence in support of his claim.  The veteran signed a 
statement indicating that he had no further evidence or 
argument to submit.  That statement was received in February 
2003.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

At the outset, the Board notes that the regulatory provisions 
found at 38 C.F.R. §§ 4.40 and 4.45 (2002) are not applicable 
to disabilities involving the peripheral nerves.  Those 
provisions relate to disabilities involving the 
musculoskeletal system, contrary to the veteran's assertions.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
(2002) based on paralysis of various nerve groups.  Under 38 
C.F.R. § 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  (Emphasis added).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The veteran's residuals of left median nerve brachial 
plexopathy have been rated under Diagnostic Code 8515 for 
disabilities involving the median nerve.  38 C.F.R. § 4.124a.  
Under Diagnostic Code 8515, paralysis of the median nerve, a 
60 percent evaluation for the minor extremity is warranted if 
the evidence establishes complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  A 40 percent evaluation is 
assigned where there is incomplete paralysis of the median 
nerve of the minor arm that is severe.  A 20 percent 
evaluation is application for incomplete paralysis of the 
minor arm that is determined to be moderate.  Id.

The results of the August 2000 VA examination documented 
decreased sensation over the palmar aspects of three fingers 
of the left hand and up the left arm.  The examiner noted 
that there was a 20 percent weakness of apposition of the 
left thumb with digits 1, 2, and 3.  The October 2002 VA 
examiner said that the veteran experienced a form of 
"akisthesia" due to paresthesia and dysesthesia.  It is not 
entirely clear whether the examiner meant that the veteran 
had akathisia or akinesthesia.  Either way, it appears that 
sense of motion or rest is impaired.  Additionally, 
paresthesia as defined by the medical dictionary excerpt 
submitted by the veteran in December 2002 is an abnormal 
touch sensation such as burning, prickling or formication, 
often in the absence of an external stimulus.  The examiner 
also stated that there was atrophy of the left thenar 
eminence and supraspinatus and a loss of strength of the left 
finger flexors, opponens pollicis and subscapularis.  

The veteran has submitted multiple statements of his own 
wherein he complains of the pain in his left arm and the 
inability to hold it in one place because of the pain.  He 
submitted supporting statements in July 2000 that attested to 
personal observations of the veteran's symptoms.

When all of the evidence of record is considered with the 
criteria found at § 4.123 and § 4.124a, the Board finds that 
the veteran's symptomatology is such that a 40 percent rating 
for the minor arm is in order.  The veteran does exhibit 
muscle atrophy, sensory disturbances and constant pain.  His 
nerve impairment is verified by past EMG and NCV studies.  As 
such, and because of organic changes such as muscle atrophy, 
a rating for a severe level of disability is authorized and 
warranted.  A higher rating of 60 percent for complete 
paralysis of the left median nerve is not justified.  The 
veteran does not exhibit the symptomatology associated with 
complete paralysis.  

The Board notes that the veteran submitted a copy of 
correspondence to the President, dated in October 2002, 
wherein he indicated that he desired a 40 percent disability 
evaluation.  The veteran repeated this contention in a 
statement to the Board, also dated in October 2002.  In light 
of the veteran's statements, and the Board's action in this 
case, the Board finds that this award constitutes a complete 
grant of the benefit sought on appeal.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 40 percent disability rating for residuals 
of left median nerve brachial plexopathy is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

